EXHIBIT 10.4

Amended and Restated Employment Agreement

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by and between Cindy
Jacobs (the “Executive”) and Achieve Life Sciences, Inc., a Washington
corporation (the “Employer” or the “Company”) as of September 28, 2020 (the
“Effective Date”). This Agreement supersedes the Executive’s Employment
Agreement with OncoGenex, Inc., dated November 3, 2009, the Executive’s Amended
and Restated Employment Agreement with OncoGenex, Inc., dated September 12,
2005, the Employee Retention Agreement with OncoGenex Technologies Inc., a
Canadian Corporation, dated October 23, 2007, and any other prior
employment-related agreements (the “Prior Agreements”).

1.       Duties and Scope of Employment.

For the term of this Agreement (“Employment”), the Employer agrees to employ the
Executive in the position of President and Chief Medical Officer. The Executive
shall report directly to the Chief Executive Officer of the Company. The
Executive shall have such duties, authority and responsibilities that are
commensurate with her being a senior executive officer of the Employer. During
her employment, Executive will perform her duties faithfully and to the best of
her ability and will, except as provided below, devote her full business efforts
and time to the Employer. For the duration of the Executive’s Employment term,
Executive agrees not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
written approval of the Chief Executive Officer, such approval not to be
unreasonably withheld. It is understood and agreed that Executive will not be
precluded from serving on boards of directors and advisory boards, provided that
such activities do not materially adversely affect Executive’s ability to
perform and discharge her duties to the Employer. The Executive’s primary work
place shall be at the Employer’s corporate headquarters in Seattle, Washington.

2.       Cash and Incentive Compensation.

(a)           Salary. The Employer shall pay the Executive as compensation for
her services a base salary at a gross annual rate of not less than $440,000.
Such salary shall be payable in accordance with the Employer’s standard payroll
procedures. The annual compensation specified in this Section 2(a), together
with any increases in such compensation that the Employer may grant from time to
time, is referred to in this Agreement as “Base Compensation.”

(b)          Incentive Bonuses. The Executive shall be eligible to receive a
discretionary annual fiscal year incentive bonus (“Bonus”) that the Board of
Directors of the Company (the “Board”) or Compensation Committee of the Board
(the “Committee”) shall determine and award in its sole discretion. Initially,
the Executive shall be eligible to receive a Bonus constituting up to 40% of the
Executive’s Base Compensation. Such percentage may be modified by the Board or
the Committee in its discretion from time to time. The Bonus will be based upon
the achievement of specific milestones that will be determined by the Board and
/or the Committee and confirmed to the Executive no later than ninety (90) days
after the start of each fiscal year. Payment for each year’s Bonus, if awarded,
shall be made to the Executive no later than the fifteenth day of the third
month after the later of the end of the calendar year or the Employer’s taxable
year in which the Bonus payment is no longer subject to a substantial risk of
forfeiture for purposes of Section 409A of the Internal Revenue Code, as amended
(“Section 409A”). The Board or the Committee may, in its sole discretion,
determine not to award a Bonus or to award a Bonus at less than maximum
eligibility. The Executive acknowledges that a Bonus is neither required nor
guaranteed by this Agreement.

(c)           Equity Terms. During the Executive’s Employment, at the discretion
of the Committee, the Executive shall be entitled to participate in the
Company’s equity compensation plans, as in effect from time to time, and the
Executive shall be eligible to receive grants of Company equity (“Compensatory
Equity”), as determined by the Committee, in its discretion from time to time.

(d)          Employee Benefits. During the Executive’s Employment, the Executive
will be entitled to participate in the employee benefit plans of general
applicability to other employees of the Company, as in effect from time to time,
including, without limitation, the Company’s group medical, dental, vision,
disability, life insurance, director and officer liability insurance and
flexible-spending account plans. The Company reserves the right to cancel or
change the benefit plans and programs it offers to its employees at any time.

1

 

--------------------------------------------------------------------------------

(e)           “Service” Definition. For purposes of Section 3(b) of this
Agreement, “Service” shall mean service by the Executive as an employee and/or
consultant of the Employer (or any subsidiary or parent or affiliated entity of
the Employer).

3.       Vacation and Indemnification.

(a)           Vacation. The Executive will be eligible for paid vacation in
accordance with the Employer’s vacation policy. Under the Employer’s current
vacation policy, the Executive is eligible for twenty-five (25) days per year of
paid vacation. Unused vacation may not be carried over for more then twelve
months after the completion of each fiscal year.

(b)          Indemnification. The Employer shall indemnify the Executive to the
maximum extent permitted by applicable law and the Employer’s certificate of
incorporation and bylaws with respect to the Executive’s Service. During the
Executive’s Employment, the Employer shall maintain officers’ liability
insurance for the Executive’s benefit on terms and conditions no less favorable
than the terms and conditions generally applicable to the Employer’s other
senior executive officers. The Employer’s obligations under this Section 3(b)
shall survive termination of the Executive’s Service and also termination or
expiration of this Agreement.

4.       Business Expenses.

During her Employment, the Executive shall be authorized to incur necessary and
reasonable travel, entertainment and other business expenses in connection with
her duties hereunder. The Employer shall promptly reimburse the Executive for
such expenses upon presentation of appropriate supporting documentation, all in
accordance with the Employer’s generally applicable policies.

5.       Term of Employment.

(a)           Employment-at-Will. The Employer and the Executive hereby
acknowledge that the Executive’s Employment is at-will. The Employer may
terminate the Executive’s Employment with or without Cause, by giving the
Executive thirty (30) days advance notice in writing. The Executive may
terminate her Employment by giving the Employer thirty (30) days advance notice
in writing. The Executive’s Employment shall terminate automatically in the
event of her death.

(b)          Rights Upon Termination. Upon the termination of the Executive’s
Employment for any reason (including death or Disability (as defined below)),
the Executive shall be entitled to the compensation, benefits and reimbursements
described in this Agreement through the effective date of the termination (the
“Termination Date”), and the Employer shall make the following payments to the
Executive (or her beneficiary) within 10 business days following the Termination
Date: (i) all unpaid salary and unpaid vacation accrued through the Termination
Date, (ii) any accrued, unpaid bonuses (provided that any such bonus has been
awarded by the Board or the Committee, in accordance with the terms of any
applicable plan, has been earned by the Executive and is not subject to any
vesting or other similar requirement) for any fiscal year of the Employer ended
prior to the Termination Date and (iii) any unreimbursed business expenses
provided that Executive has submitted appropriate documentary substantiation as
required by Company policy. The Executive may also be eligible for other
post-Employment payments and benefits as provided in this Agreement or pursuant
to other agreements (other than the Prior Agreements) or plans with the
Employer. Upon the Termination Date, the Executive shall have no further rights
to receive compensation or benefits from the Employer except as set forth in
Section 6 and pursuant to the terms of any benefit plans (including without
limitation any equity compensation plans) of the Company in which the Executive
is a participant.

6.       Termination Benefits.

(a)           Severance Pay. If there is an Involuntary Termination (as defined
below) of the Executive’s Employment, then, subject to the Executive’s
execution, delivery and non-revocation of a Release (defined below) within the
time period described below, following the Executive’s “separation from service”
within the meaning of Section 409A, the Employer shall pay the Executive a
single lump sum of cash in an amount equal to the sum of twelve (12) months (the
“Severance Period”) of the Executive’s annual Base Compensation (not giving
effect to any reduction in Base Compensation made in connection with such
Involuntary Termination or giving rise to Good Reason). The cash lump sum amount
payable under this Section 6(a) shall be made to the Executive on the first
payroll date in the month following the month containing the Release Deadline.
The Executive shall also receive the benefits provided in Sections 6(b) and
6(c), and all such payments and benefits shall not be subject to mitigation or
offset (except as specified in Section 6(b)). In order to be entitled to receive
the severance described in this Section 6(a) (including the benefits provided in
Sections 6(b), 6(c) and, if applicable, 6(d)), the Executive must execute,
deliver and not revoke the Release within forty-five (45) calendar days
following the Executive’s separation from service (the

2

 

--------------------------------------------------------------------------------

date that is forty-five (45) calendar days following the Executive’s separation
from service is the “Release Deadline”). The Employer shall furnish the Release
to the Executive on the date of her Involuntary Termination. The “Release” shall
be a general release of all litigation and other claims against the Employer and
all affiliates by the Executive and on Executive’s behalf in a form satisfactory
to the Employer.

(b)          Health Insurance. If the Executive is entitled to receive the
severance payment in Section 6(a), and if the Executive elects to continue her
(and her “dependents’) health insurance coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), then the Employer shall pay
Executive a lump sum cash payment that is equivalent to the value of Executive’s
monthly premium under COBRA for the number of months in the Severance Period.
The cash lump sum amount payable under this Section 6(b) shall be made to the
Executive on the first payroll date in the month following the month containing
the Release Deadline.

(c)           Equity Vesting. Notwithstanding the terms of any equity
compensation plan of the Company or any agreement in connection with a grant of
Compensatory Equity, if the Executive is entitled to receive the payments in
Section 6(a), then the time-based vesting restrictions (if any) shall
immediately lapse on an additional number of shares of Company common stock
under all of the Executive’s outstanding Compensatory Equity that is equal to
the number of shares that would have time-vested if the Executive had continued
in employment for the number of additional months following the Termination Date
that is equal to the number of months in the Severance Period. The Executive
shall be entitled to exercise any of her Compensatory Equity to the extent
vested pursuant to this Section 6(c) or otherwise for such period as set forth
in the terms of that Compensatory Equity.

(d)          Effect of Change in Control. If the Company is subject to a Change
in Control (as defined below) and there is an Involuntary Termination of the
Executive’s Employment within the period beginning three (3) months before and
ending twelve (12) months after a Change in Control (or more than three (3)
months prior to a Change in Control but in connection with a Change in Control),
then following the Executive’s separation from service, the Executive will be
entitled to all benefits described in Sections 6(a), 6(b) and 6(c) of this
Agreement subject to the same terms and conditions and payment dates described
above, except that (x) the cash payment amount under Section 6(a) shall be an
amount equal to the sum of fifteen (15) months of the Executive’s then annual
Base Compensation (not giving effect to any reduction in Base Compensation made
in connection with such Involuntary Termination or giving rise to Good Reason),
plus an amount equal to the sum of twelve (12) months of the Executive’s average
monthly Bonus earnings, where such average is calculated over the twenty-four
(24) month period immediately preceding the Executive’s separation from service
and based on the Executive’s Bonus paid in such 24 month period, (y) the payment
under Section 6(b) shall be equivalent to the amount of Executive’s monthly
premiums under COBRA for fifteen (15) months and (z) notwithstanding the terms
of any equity compensation plan of the Company or any agreement in connection
with a grant of Compensatory Equity, all vesting restrictions (if any) shall
immediately lapse on all of the Executive’s Compensatory Equity effective as of
the Executive’s separation from service. For purposes of the preceding sentence,
an Involuntary Termination shall be deemed to be in connection with a Change in
Control if such termination (i) is required by the merger agreement, purchase
agreement or other instrument relating to such Change in Control or (ii) is made
at the express request of the other party (or parties) to the transaction
constituting such Change in Control.

(e)           Parachute Payments. In the event that the payments and benefits
provided for in this Agreement and the payments and/or benefits provided to, or
for the benefit of, the Executive under any other Employer plan or agreement
(such payments or benefits are hereinafter collectively referred to as the
“Benefits”) (i) constitute “parachute payments” within the meaning of Section
280G of the Internal Revenue Code and (ii) but for this Section 6(e), would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
(the “Excise Tax”), then the Benefits shall either be:

(i)            delivered in full, or

(ii)          delivered as to such lesser extent which would result in no
portion of such Benefits being subject to the Excise Tax (such reduced amount is
hereinafter referred to as the “Limited Amount”), whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax, results in the receipt by the Executive on an
after-tax basis, of the greatest amount of Benefits, notwithstanding that all or
some portion of such Benefits may be subject to the Excise Tax. If applicable,
in order to effectuate the Limited Amount, the Employer shall first reduce those
Benefits which are payable in cash and then reduce non-cash payments, in each
case in reverse order beginning with Benefits which are to be paid the farthest
in time from the date of determination that the Benefits will be limited by
(e)(ii) above. Any calculations and determinations required under this Section
6(e) shall be made in writing by the Company’s independent auditor (the
“Accountant”) whose determination shall be conclusive and binding. The Executive
and the Company shall furnish the Accountant such documentation as the
Accountant may reasonably request in order to make a determination. The Employer

3

 

--------------------------------------------------------------------------------

shall pay for all costs that the Accountant may reasonably incur in connection
with performing any calculations contemplated by this Section 6(e).

(f)            “Change in Control” Definition. For purposes of this Agreement,
“Change in Control” shall mean the occurrence of any of the following events:

(i)            the consummation of a merger or consolidation of the Company with
or into another entity or any other corporate reorganization, if the Company’s
stockholders immediately prior to such merger, consolidation or reorganization
cease to directly or indirectly own immediately after such merger, consolidation
or reorganization at least a majority of the combined voting power of the
continuing or surviving entity’s securities (or, if the continuing or surviving
entity is a wholly owned subsidiary of another corporation immediately following
such merger or consolidation, the ultimate parent corporation of such surviving
or resulting corporation) outstanding immediately after such merger,
consolidation or other reorganization;

(ii)          the consummation of the sale, transfer or other disposition of all
or substantially all of the Company’s assets (other than (1) to a corporation or
other entity of which at least a majority of its combined voting power is owned
directly or indirectly by the Company, (2) to a corporation or other entity
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of the common stock of the Company or
(3) to a continuing or surviving entity described in subsection (i) in
connection with a merger, consolidation or corporate reorganization which does
not result in a Change in Control under subsection (i));

(iii)        a change in the composition of the Board, as a result of which
fewer than one-half of the incumbent directors are directors who either (1) had
been directors of the Company on the date twenty-four (24) months prior to the
date of the event that may constitute a Change in Control (the “original
directors”) or (2) were elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of the aggregate of the original
directors who were still in office at the time of the election or nomination and
the directors whose election or nomination was previously so approved;

(iv)         the consummation of any transaction as a result of which any person
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), directly or indirectly,
of securities of the Company representing at least thirty-five percent (35%) of
the total voting power represented by the Company’s then outstanding voting
securities. For purposes of this subsection, the term “person” shall have the
same meaning as when used in sections 13(d) and 14(d) of the Exchange Act but
shall exclude:

(1)           a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or an affiliate of the Company;

(2)           a corporation or other entity owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the common stock of the Company;

(3)           the Company; and

(4)           a corporation or other entity of which at least a majority of its
combined voting power is owned directly or indirectly by the Company; or

(v)           a complete winding up, liquidation or dissolution of the Company.

For purposes of this Section 6(f), a transaction shall not constitute a Change
in Control if its sole purpose is to change the state of the Company’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the persons who held the Company’s securities
immediately before such transactions.

(g)           “Cause” Definition. For all purposes under this Agreement, “Cause”
shall mean any of the following committed by the Executive:

(i)            Willful failure to follow the reasonable and lawful directions of
Chief Executive Officer of the Company;

(ii)          Conviction of a felony (or a plea of guilty or nolo contendere by
the Executive to a felony) that materially harms the Company;

4

 

--------------------------------------------------------------------------------

(iii)        Acts of fraud, dishonesty or misappropriation committed by the
Executive;

(iv)         Willful misconduct by the Executive in the performance of the
Executive’s material duties required by this Agreement; or

(v)           A material breach of this Agreement.

The foregoing is an exclusive list of the acts or omissions that shall be
considered “Cause” for the termination of the Executive’s Employment by the
Employer. With respect to the acts or omissions set forth in clauses (i), (iii),
(iv) and (v) above, (x) the President shall provide the Executive with one (1)
month advance written notice detailing the basis for the termination of
Employment for Cause, (y) during the one-month period after the Executive has
received such notice, the Executive shall have an opportunity to cure such
alleged Cause events before any termination for Cause is finalized and (z) the
Executive shall continue to receive the compensation and benefits provided by
this Agreement during the one-month cure period. In addition, no act or failure
to act of Executive shall be willful or intentional if performed in good faith
with the reasonable belief that the action or inaction was in the best interest
of the Employer.

(h)          “Involuntary Termination” Definition. For all purposes under this
Agreement, “Involuntary Termination” shall mean any of the following: (i)
termination of the Executive’s Employment by the Employer without Cause; (ii)
the Executive’s resignation of Employment for Good Reason; or (iii) termination
of the Executive’s Employment by the Employer for Disability.

(i)            “Good Reason” Definition. For all purposes under this Agreement,
“Good Reason” shall mean any of the following that occurs without the
Executive’s prior written consent: (i) the relocation of the Executive’s primary
work location by more than forty (40) miles from the Employer’s current location
in Bothell, Washington; (ii) a material reduction of the Executive’s Base
Compensation or Executive’s employee benefits; (iii) any material reduction or
diminution of the Executive’s duties, authority or responsibilities; (iv) the
Employer’s material breach of this Agreement; or (v) the failure of any
successor of the Company to expressly in writing assume the Company’s
obligations under this Agreement, in each case, provided that the Executive
shall have provided the Employer with thirty (30) days advance written notice
and an opportunity to cure such breach during such 30-day period.

(i)            “Disability” Definition. For all purposes under this Agreement,
“Disability” shall mean the Executive’s incapacity due to physical or mental
illness to perform her full-time duties with the Employer for a continuous
period of three (3) months or an aggregate of six (6) months in any eighteen
(18) month period.

7.       Non-Solicitation, Non-Compete and Non-Disparagement.

(a)           Non-Solicitation. During the period commencing on the date of this
Agreement and continuing until the first anniversary of the Termination Date,
the Executive shall not directly or indirectly, personally or through others,
solicit, recruit, or attempt to solicit or recruit any employee, agent,
licensor, content provider, supplier, distributor, customer or partner of the
Company to curtail, cancel or terminate such employment, agency or business
relationship that it has with the Company or its affiliates.

(b)          Non-Compete. During the period commencing on the date of this
Agreement and continuing until the first anniversary of the Termination Date,
the Executive shall not directly or indirectly, personally or through others,
own, manage, operate, control, participate in, perform services for, make any
investment in, assist, or otherwise carry on, the Company business (such
business, including the business of any subsidiary or parent or affiliated
entity of the Company, is referred to herein as the “Company Business”) or any
business that directly competes with the Company Business (other than in the
course of performing duties to the Company or any of its affiliates as an
employee or other service provider). Notwithstanding the foregoing, nothing
contained in this Section 7(b) shall limit or otherwise affect the ability of
Executive to own not more than 1.0% of the outstanding capital stock of any
entity that is engaged in a business competitive with the Company Business,
provided that such investment is a passive investment and the Executive is not
directly or indirectly involved in the management or operation of such business
or otherwise providing consulting services to such business. For purposes of
this Agreement, Company Business shall include, but shall not be limited to the
research and development of the Technology, as defined herein, and such other
business plans as approved by the Board from time to time and which are in
effect on the Termination Date. As used herein, “Technology” means all ideas,
concepts, business and trade names, trademarks, know-how, trade secrets,
inventions, improvements, devices, methods, processes and discoveries, whether
patentable or not, and whether or not reduced to writing or other tangible form
or to actual or constructive practice which either: (i) are part of the
technology licensed to

5

 

--------------------------------------------------------------------------------

OncoGenex Technologies Inc. under the UBC Licenses, as defined herein, or (ii)
are otherwise developed or acquired on behalf of or by the Company or any
affiliate of the Company, including but not limited to the technology licensed
to the Company or any affiliate of the Company by clients for work to be
performed for such clients pursuant to research contracts. As used herein, “UBC
Licenses” means the licenses entered into by the University of British Columbia
and OncoGenex Technologies Inc. effective November 1, 2001, September 1, 2002
and April 5, 2005 which define the terms under which OncoGenex Technologies Inc.
has acquired an exclusive license to certain technology. It is understood that
OncoGenex Technologies Inc. has granted the Company a limited right to use
certain technology licensed under the UBC Licenses solely for the Company to
perform work for OncoGenex Technologies Inc.

(c)           Confidential Information. Except as required in the good faith
opinion of the Executive in connection with the performance of the Executive’s
duties hereunder or as specifically set forth in this Section 7(c), the
Executive shall, in perpetuity, maintain in confidence and shall not directly,
indirectly or otherwise, use, disseminate, disclose or publish, or use for her
benefit or the benefit of any person, firm, corporation or other entity any
confidential or proprietary information or trade secrets of or relating to the
Company or any of its affiliates, including, without limitation, information
with respect to the Company’s operations, processes, products, inventions,
business practices, finances, principals, vendors, suppliers, customers,
potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, business plans, designs, marketing or other
business strategies, compensation paid to employees or other terms of
employment, or deliver to any person, firm, corporation or other entity any
document, record, notebook, computer program or similar repository of or
containing any such confidential or proprietary information or trade secrets.
The Company and the Executive stipulate and agree that as between them the
foregoing matters are important, material and confidential proprietary
information and trade secrets and affect the successful conduct of the
businesses of the Company (and any successor or assignee of the Company). Upon
termination of the Executive’s employment with the Company for any reason, the
Executive shall promptly deliver to the Company all correspondence, drawings,
manuals, letters, notes, notebooks, reports, programs, plans, proposals,
financial documents, or any other documents concerning the Company’s customers,
business plans, designs, marketing or other business strategies, products or
processes, provided that the Executive may retain her rolodex, address book and
similar information, whether or not the Company specifically requests it.

(d)          Non-Disparagement. The Executive and the Company mutually agree not
to disparage or defame, in writing or orally, the other party, and as
applicable, its or her services, products, subsidiaries and affiliates, and/or
their respective directors, officers, employees, agents, family members,
successors and assigns. This non-disparagement provision shall not apply to
statements made by non-management employees of the Company, so long as such
statements did not originate from and were not induced or encouraged (directly
or indirectly) by an officer, director or management employee of the Company.
Notwithstanding the foregoing, nothing in this Section 7(d) shall limit the
ability of the Company or the Executive, as applicable, to provide truthful
testimony as required by law or any judicial or administrative process.

(e)           Remedies. Without limiting the right of the Employer to pursue all
other legal and equitable rights available to the Employer for violation of the
provisions of Section 7 of this Agreement by Executive, it is agreed that (a)
other remedies cannot fully compensate the Employer for such a violation, (b)
such a violation will cause the Employer irreparable harm which may not be
adequately compensated by money damages and (c) the Employer shall each be
entitled to temporary, preliminary and permanent injunctive or other equitable
relief, without proving actual damages or posting a bond therefore, to prevent a
violation, continuing violation or threatened violation of the provisions of
Section 7 of this Agreement.

8.       Inventions and Patents.

(a)           For purposes of this Agreement, “Inventions” includes, without
limitation, information, inventions, contributions, improvements, ideas, or
discoveries, whether protectable or not, and whether or not conceived or made
during work hours. Executive agrees that all Inventions conceived or made by
Executive during the period of employment with Employer belong to Employer,
provided they grow out of Executive’s work with Employer or are related in some
manner to the Company Business, including, without limitation, research and
product development, and projected business of Employer or its affiliated
companies. Accordingly, Executive will:

(i)            Make adequate written records of such Inventions, which records
will be Employer’s property;

(ii)          Assign to Employer or its designee, at Employer’s request, any
rights Executive may have to such Inventions for the U.S. and all foreign
countries;

6

 

--------------------------------------------------------------------------------

(iii)        Waive and agree not to assert any moral rights Executive may have
or acquire in any Inventions and agree to provide written waivers from time to
time as requested by Employer; and

(iv)         Assist Employer (at Employer’s expense) in obtaining and
maintaining patents or copyright registrations with respect to such Inventions.

(b)          Executive understands and agrees that Employer or its designee will
determine, in its sole and absolute discretion, whether an application for
patent will be filed on any Invention that is the exclusive property of
Employer, as set forth above, and whether such an application will be abandoned
prior to issuance of a patent. Employer will pay to Executive, either during or
after the term of this Agreement, the following amounts if Executive is sole
inventor, or Executive’s proportionate share if Executive is joint inventor:
$750 upon filing of the initial application for patent on such Invention; and
$1,500 upon issuance of a patent resulting from such initial patent application,
provided Executive is named as an inventor in the patent.

(c)           Executive further agrees that Executive will promptly disclose in
writing to Employer during the term of Executive’s employment and for one (1)
year thereafter, all Inventions whether developed during the time of such
employment or thereafter (whether or not Employer has rights in such Inventions)
so that Executive’s rights and Employer’s rights in such Inventions can be
determined. Except as set forth on the initialed Exhibit A (List of Inventions)
to this Agreement, if any, Executive represents and warrants that Executive has
no Inventions, software, writings or other works of authorship useful to
Employer in the normal course of the Company Business, which were conceived,
made or written prior to the date of this Agreement and which are excluded from
the operation of this Agreement.

(d)          NOTICE: In accordance with Washington law, this Section 8 does not
apply to Inventions for which no equipment, supplies, facility, or trade secret
information of Employer was used and which was developed entirely on Executive’s
own time, unless: (a) the Invention relates (i) directly to the business of
Employer or (ii) to Employer’s actual or demonstrably anticipated research or
development, or (b) the Invention results from any work performed by Executive
for Employer.

9.       Successors.

(a)           Employer’s Successors. This Agreement shall be binding upon any
successor (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Employer’s business and/or assets. For all purposes under this Agreement, the
term “Employer” shall include any successor to the Employer’s business and/or
assets which becomes bound by this Agreement.

(b)          Employee’s Successors. This Agreement and all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

10.    Section 409A of the Internal Revenue Code.

In the event that the Employer determines that any of the benefits payable under
this Agreement would violate Section 409A, then the Employer and the Executive
shall, in good faith, agree to implement adjustments needed to comply with
Section 409A. Additionally, notwithstanding anything contained in this Agreement
to the contrary, if Executive is deemed by the Employer at the time of
Executive’s “separation from service” to be a “specified employee,” each within
the meaning of Section 409A, any compensation or benefits to which Executive
becomes entitled under this Agreement (or any agreement or plan referenced in
this Agreement) in connection with such separation that are subject to Section
409A shall not be made or commence until the date which is six (6) months after
Executive’s “separation from service” (or, if earlier, Executive’s death). Such
deferral shall only be effected to the extent required to avoid adverse tax
treatment to Executive, including (without limitation) the additional twenty
percent (20%) tax for which Executive would otherwise be liable under Section
409A(a)(1)(B) in the absence of such deferral. Upon the expiration of the
applicable deferral period, any compensation or benefits which would have
otherwise been paid during that period (whether in a single lump sum or in
installments) in the absence of this Section 10 shall be paid to Executive or
Executive’s beneficiary in one lump sum. To the extent that any provision of
this Agreement is ambiguous as to its exemption or compliance with Section 409A,
the provision will be read in such a manner so that such payments hereunder are
exempt from Section 409A to the maximum permissible extent, and for any payments
where such construction is not tenable, that those payments comply with Section
409A to the maximum permissible extent.  To the extent any nonqualified deferred
compensation subject to Section 409A payable to  Executive hereunder could be
paid in one or more taxable years depending upon  Executive completing certain
employment-related actions (such as resigning after a failure to

7

 

--------------------------------------------------------------------------------

cure a Good Reason event and/or returning an effective release), then any such
payments will commence or occur in the later taxable year to the extent required
by Section 409A.

11.    Repayment Provisions.

If the Company is required to prepare an accounting restatement due to its
material noncompliance, as a result of the Executive’s misconduct, with any
financial reporting requirement under United States securities laws, then, and
only if Section 304 of the Sarbanes-Oxley Act of 2002, or a successor provision,
is then in effect, the Company may require the Executive to reimburse the
Employer for (i) any bonus or other incentive-based or equity-based compensation
received by the Executive from the Employer during the 12-month period following
the first public issuance or filing with the Securities Exchange Commission
(whichever first occurs) of the financial documents embodying such financial
reporting requirement and (ii) any profits realized from the sale of securities
of Company during such 12-month period.

12.    Miscellaneous Provisions.

(a)           Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by overnight courier, U.S. registered or
certified mail, return receipt requested and postage prepaid. In the case of the
Executive, mailed notices shall be addressed to her at the home address that she
most recently communicated to the Employer in writing. In the case of the
Employer, mailed notices shall be addressed to:

Attention:

 

Chief Executive Officer

Executive Chairman

c/o:

 

520 Pike Street, Suite 2250

 

 

Seattle, Washington 98101

 

 

Telephone: 425-686-1500

 

 

Facsimile: 425-686-1600

(b)          Modifications and Waivers. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by the Executive and by an authorized officer of
the Employer (other than the Executive). No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.

(c)           Whole Agreement. Except for those agreements or plans referenced
herein (including without limitation any employee benefit plans of the Company
in which the Executive is a participant in as of the Effective Date), this
Agreement contains the entire understanding of the parties with respect to the
subject matter hereof and supersedes any other agreements, representations or
understandings (whether oral or written and whether express or implied) with
respect to the subject matter hereof. In the event of any conflict in terms
between this Agreement and any other agreement executed by and between the
Executive and the Employer, the terms of this Agreement shall prevail and
govern.

(d)          Withholding Taxes. All payments made under this Agreement shall be
subject to reduction to reflect taxes or other charges required to be withheld
by law.

(e)           Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Washington (except their provisions governing the choice of law).

(f)            Severability; Blue-Penciling. The invalidity or unenforceability
of any provision or provisions of this Agreement shall not affect the validity
or enforceability of any other provision hereof, which shall remain in full
force and effect. Furthermore, it is the intent, agreement and understanding of
each party hereto that if, in any action before any court or agency legally
empowered to enforce this Agreement, any term, restriction, covenant or promise
in this Agreement is found to be unreasonable and for that or any other reason
unenforceable, then such term, restriction, covenant or promise shall be deemed

8

 

--------------------------------------------------------------------------------

modified to the minimum extent necessary to make it enforceable by such court or
agency; provided further that any such court or agency shall have the power to
modify such provision, to the extent necessary to make it enforceable (for the
maximum duration and geographic scope permissible), and such provision as so
modified shall be enforced,

(g)           Assignment. The Employer may assign its rights under this
Agreement to any entity that expressly in writing assumes the Employer’s
obligations hereunder in connection with any sale or transfer of all or
substantially all of the Company’s assets to such entity.

(h)          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

ACHIEVE LIFE SCIENCES, INC.

By: /s/ John Bencich

Name:  John Bencich

Its: Chief Executive Officer

CINDY JACOBS

Signed: /s/ Cindy Jacobs

 

 

 

9

 